                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

AMELIA WIEAND, et al.,                               )
                                                     )
               Plaintiffs,                           )
                                                     )
v.                                                   )       No. 3:19-CV-174-TRM-DCP
                                                     )
                                                     )
JENNIFER SALLEY,                                     )
                                                     )
               Defendant.                            )

                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Plaintiffs’ Expedited Motion for Early Discovery [Doc. 8], which

was filed on May 31, 2019. Based on the Court’s concerns of whether Defendant had been

properly served, the Court entered an Order holding the motion in abeyance pending Plaintiffs’

submission of additional information regarding service of process and/or appropriateness of

considering a motion if Defendant had not been properly served. [Doc. 9]. On June 7, 2019, a

Stipulation was filed stating that “Defendant Jennifer Salley was appropriately served with the

Summons and Complaint through her authorized agent, attorney Joshua Hedrick, on May 13,

2019.” [Doc. 10]. Mr. Hedrick signed the Stipulation as “Attorney for Jennifer Salley for the

limited purposed indicated herein.” [Id.].

       The Court then conducted a telephonic conference on June 12, 2019, to obtain more

information regarding the Stipulation, and specifically to inquire about the nature of Mr. Hedrick’s

limited appearance. [Doc. 11]. During the telephone conference, Mr. Hedrick stated that he was

only making an appearance for the purpose of confirming the stipulations that Defendant was
properly served, that she had agreed to a fourteen-day extension to respond to the Complaint, and

that she takes no position on the pending motion for expedited discovery. Mr. Hedrick further

confirmed that Defendant was otherwise representing herself in a pro se capacity.1 On June 14,

Attorneys Joseph R. White and Leslie T. Foster filed a Notice of Appearance as counsel for

Defendant in this case. [Doc. 12].

       In their Motion for Expedited Discovery [Doc. 8], Plaintiffs seek to engage in limited

discovery prior to the Rule 26(f) planning conference. Plaintiffs assert that good cause exists to

allow them to depose Defendant and two of her former assistants, Chelsea Barger and Allison

Streeter. Additionally, Plaintiffs seek to serve three requests for production upon Defendant to

obtain documents related to policies and paperwork that Defendant required Plaintiffs to complete;

all cell phone and mobile device records, as well as electronically stored data, sent by or to

Defendant from Plaintiffs, Chelsea Barger, and/or Allison Streeter between March 1, 2017 and

July 20, 2018, which concern Defendant providing care to children or the residence at issue; and

every insurance policy which may be available to Defendant, or any statement in which the insurer

has declined coverage or elected to defend under a reservation of rights. Lastly, Plaintiffs wish to

serve supboenas duces tecum to State Farm and Defendant’s local State Farm Agent, the parties’

telephone carriers, and to Google.

       Plaintiffs claim that this early discovery is necessary to identify potential co-defendants

prior to the statute of limitations expiring on July 20, 2019, including any individuals who built or

installed gates at the property at issue; prevent the risk of evidence being lost or destroyed; and

obtain information regarding relevant insurance issues concerning Defendant’s liability and

representation. While the initial Stipulation signed by Attorney Hedrick stated that Defendant



       1
         During the telephonic hearing, Mr. Hedrick stated that he currently represents Defendant
in a criminal case based upon the events at issue.
                                                 2
takes no position on the pending motion, such stipulation was made through Attorney Hedrick in

a limited appearance capacity. Further, Plaintiffs sought permission to conduct such discovery in

advance of a Rule 26(f) conference. Defendant now has counsel, and the Court has been advised

that the parties have scheduled a Rule 26(f) conference for Monday, June 17, 2019. The required

initial disclosures to be made following the conference should address most, if not all, of the issues

raised in Plaintiffs’ motion. Following the conference, if there are any remaining issues that need

to be addressed by the Court, Plaintiffs may notify the Court after they confer and file an

appropriate motion.

       Accordingly, the Plaintiffs’ Motion for Expedited Discovery [Doc. 8] is DENIED.

       IT IS SO ORDERED.

                                               ENTER:


                                               _____________________________
                                               Debra C. Poplin
                                               United States Magistrate Judge




                                                  3
